FIRST AMENDMENT TO VOTING TRUST AGREEMENT (MGP INGREDIENTS, INC. VOTING TRUST) This First Amendment (“Amendment”) to the MGP Ingredients, Inc. Voting Trust (“Voting Trust”) is entered into as of the 10th day of August, 2010 by the Trustees whose signatures are set forth below, effective as of the Effective Time, as defined below. WITNESSETH WHEREAS, the Voting Trust was entered into on November 16, 2005; and WHEREAS, the Trustees whose signatures are set forth below are empowered to amend the Voting Trust, with the consent of the Cray Family Trust, and such Trustees desire to increase the universe of persons who may act as a Successor Trustee under the Voting Trust; NOW THEREFORE, BE IT AGREED, that the Voting Trust be amended as follows: 1.Amendment to Section 4.3(a).Paragraph (a) of Section 4.3 is amended to read in its entirety as follows: “(a)Each Trustee shall have the power to name and appoint an individual to succeed such
